Citation Nr: 1629844	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-08 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether the Veteran is mentally competent to handle the disbursement of disability benefit funds from the Department of Veterans Affairs (VA).


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1983 to May 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah.  

The appeal was previously before the Board and remanded for additional development in April 2015 and November 2015.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Without good cause, the Veteran refused to report for a VA examination to ascertain whether the Veteran was competent for the purposes of receipt of direct payment of VA disability benefits and the preponderance of the competent evidence of record, medical and lay, shows that the Veteran lacks the mental capacity contract or to manage his own affairs, including disbursement of funds without limitation.


CONCLUSION OF LAW

Because of the Veteran's failure, without good cause, to report for a VA examination needed to decide his appeal, the Veteran's claim regarding his competency to receive direct payment of disability compensation benefits must be denied as a matter of express VA regulation.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.353(a), 3,655 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran challenges the RO's determination that he is not competent to receive direct payment of disability compensation benefits and in essence reports that his condition has improved and that he should receive his compensation benefits directly.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran refused a VA examination on April 27, 2016.  The regulations provide that when a claimant, without showing good cause, fails to report for an examination scheduled in conjunction with an original claim, other than a compensation claim, the claim shall be denied.  See 38 C.F.R. § 3.655 (2015).  

The Veteran has not indicated why he refused to report for a VA examination or argued that he had good cause.  Furthermore, the Veteran has not indicated that he refused to report to the examination due to not receiving notice of it.  See Kyhn v. Shinseki, 24 Vet. App. 228, 238 (2011) (vacated on other grounds), 716 F.3d 572 (Fed. Cir. 2013).  Therefore, the Board does not find that there was good cause for the Veteran to refuse to attend his VA examination and the claim must therefore be denied.  See 38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997). 

The Veteran was last formally examined by VA in December 2011. The examiner determined the Veteran lacked decision making capacity to handle his finances due to chronic paranoid schizophrenia.  The Board acknowledges the lay statements supporting the Veteran's ability to handle his finances.  However, the Board finds the opinion of the VA examiner to be more probative.


ORDER

The appeal is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


